IN THE SUPREME COURT OF TEXAS

                                 No. 09-0585

                         IN RE  DALLAS COUNTY, TEXAS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed July  17,
2009, is granted.  All trial court proceedings in Cause  No.  236-231665-08,
styled Dee Brown, Inc. v. Thos. S. Byrne, Ltd.  v.  Dallas  County,  in  the
236th District Court of Tarrant County, Texas, are  stayed  pending  further
order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before 3:00 p.m.,  August  10,
2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this July 24, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk